DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election of the following species in the reply filed on February 7, 2022 is acknowledged:
	
    PNG
    media_image1.png
    371
    389
    media_image1.png
    Greyscale


Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant indicates that claims 11-18 and 27-31 read on the elected species.  Claims 19-26 are withdrawn from examination as non-elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-18 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ushikubo (US 2009/0085479; see also, US 8,283,856).
The Pre-Grant Publication (US 2009/0085479) is cited below.
With respect to claims 11-14 and 27, Ushikubo teaches organic compounds such as PCCPA at [0274, 0278]:
	
    PNG
    media_image2.png
    198
    392
    media_image2.png
    Greyscale

With respect to claims 15-18 and 28-31, the reference teaches a light emitting element, light emitting or electroluminescent (EL) layer between two electrodes, and a light emitting device [Abstract].  Further with respect to claims 18 and 31, the reference teaches a substrate [0136-0139] and transistor [0151].
Ushikubo does not appear to explicitly teach that a substituted or unsubstituted carbazole skeleton is found at the Cz position in the claimed General Formula (G1).  Instead, the reference shows that PCCPA has a substituted or unsubstituted carbazole at the R12 position of G1 in present claim 1.

	It would have been obvious for an organic compound, light-emitting element, and device, as taught by Ushikubo, to have compounds falling within the G1 formula presently claimed, as having a close structural similarity to the compounds taught in Ushikubo, because the reference also teaches an organic light-emitting device.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Allowable Subject Matter
	The examples in the present Specification have been carefully considered but not found to be commensurate in scope with the presently claimed invention.  MPEP 716.02(d).  Unexpectedly better results are shown in Table 1 at p. 65 of the present Specification, with respect to a side-by-side comparison of the PCCPA-02 formula with the PCCPA taught in Ushikubo.  However, G1 is a much broader formula.  To overcome the above rejection under 35 USC 103, it is respectfully suggested that the presently claimed invention be limited to the elected formula PCCPA-02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1761